 

Exhibit 10.1

AMENDMENT TO

SEVERANCE AGREEMENT

This AMENDMENT TO SEVERANCE AGREEMENT (this “Amendment”), effective as of May
27, 2015 (the “Amendment Effective Date”), is entered into by and between
Starwood Hotels and Resorts Worldwide, Inc., a Maryland corporation (“Company”),
and Thomas B. Mangas (the “Executive”).

WHEREAS, the Company and the Executive are parties to a Severance Agreement,
dated August 18, 2014 (the “Severance Agreement”);

WHEREAS, the Company and the Executive desire to amend certain terms and
conditions of the Severance Agreement; and

WHEREAS, capitalized terms used and not otherwise defined herein shall have the
meaning ascribed to them in the Severance Agreement.

NOW, THEREFORE, the parties hereby acknowledge and agree, effective as of the
Amendment Effective Date, as follows:

1.Amendment and Restatement of First Sentence of Section 6(a)(1) of the
Severance Agreement.  The first sentence of Section 6(a)(1) of the Severance
Agreement is hereby amended and restated in its entirety as follows:

“(1) Lump Sum Payment.  In lieu of any further salary payments to the Executive
for periods subsequent to the Date of Termination and in lieu of any severance
benefit otherwise payable to the Executive under the terms of his offer letter
from the Company, the Company shall pay to the Executive a lump sum severance
payment, in cash, equal to two times the sum of (i) the Executive’s base salary
as in effect immediately prior to the Date of Termination or, if higher, in
effect immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, and (ii) the average of the annual bonuses earned by
the Executive in the three fiscal years ending immediately prior to the fiscal
year in which occurs the Date of Termination or, if higher, immediately prior to
the fiscal year in which occurs the first event or circumstance constituting
Good Reason (the “Average Bonus”); provided, however, that, with respect to any
such calculation of Average Bonus that involves the Company’s fiscal year 2014,
the Executive’s non-pro-rated target annual bonus for such year (i.e.,
$700,000), rather than the bonus actually earned for such year, shall be used
for the Average Bonus calculation; and provided, further, that, as a point of
clarification, in the event the Executive was not employed by the Company during
any one or more of such three fiscal years involved in such calculation of
Average Bonus, such fiscal year or years, as applicable, will not be included in
such Average Bonus calculation.”

2.Counterparts.  This Amendment may be executed in separate counterparts, each
of which shall be deemed an original, and both of which together shall
constitute one and the same instrument.

3.Entire Agreement.  The amended Severance Agreement, consisting of the
Severance Agreement as amended as of the Amendment Effective Date by the
Amendment, constitutes the full and entire understanding and agreement between
the parties with regard to the subjects hereof and thereof.

4.Continuing Effectiveness.  Except as otherwise provided herein, the Severance
Agreement shall continue in full force and effect in accordance with its terms.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Executive have executed this Amendment
as of the date first written above.

 

 

 

STARWOOD HOTELS AND RESORTS WORLDWIDE, INC.

 

 

 

 

 

 

By:

/s/ Jeffrey M. Caca

 

 

Name:

Jeffrey M. Cava

 

 

Title:

Executive Vice President,

Chief Human Resources Officer

 

 

 

 

 

 

By:

/s/ Thomas B. Mangas

 

 

Name:

Thomas B. Mangas

 

 

Title:

Chief Financial Officer

 

 

-2-